            Case 1:18-cv-12312-KPF Document 18 Filed 02/11/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LORD & TAYLOR LLC,
                                                                 18-Civ. 12312 (KPF)
                                   Plaintiff,

                            v.
GREAT AMERICAN INSURANCE
COMPANY,

                                   Defendant.

                                     CERTIFICATE OF SERVICE


                     Joshua Gold certifies under the penalty of perjury that the foregoing is true
and correct:

                     I am not a party to the within action and am over 18 years of age.

           On the ath day of February, 2019, deponent served NOTICE OF INTIAL
PRETRIAL CONFERENCE, INDIVIDUAL RULES OF PRACTICE IN CIVIL CASES and
CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER upon:

                                Michael A. Graziano, Esq.
                       ECKERT SEAMANS CHERIN & MELLOTT, LLC
                        1717 Pennsylvania Avenue, N.W., 12th Floor
                                 Washington, DC 20006

                                                AND

                               Geraldine Cheverko, Esq.
                       ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                10 Bank St., Suite 700
                               White Plains, NY 10606


by causing true copies to be enclosed in a first class post-paid envelope properly
addressed, and deposited in an official depository under the exclusive care and custody
of the U.S. Postal Service within the State of New York and via email.




                                                      /o: ·           Joshua Gold




docs-! 0009243 7.I
